UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                      No. 17-1970


BRETT KIMBERLIN,

                    Plaintiff - Appellant,

             v.

PATRICK FREY,

                    Defendant - Appellee,

             and

NATIONAL BLOGGERS CLUB; ALI AKBAR; ERICK ERICKSON; MICHELLE
MALKIN; GLENN BECK; AARON WALKER; WILLIAM HOGE; LEE
STRANAHAN; ROBERT STACY MCCAIN; JAMES O’KEEFE; MANDY
NAGY; BREITBART.COM; THE FRANKLIN CENTER; SIMON AND
SCHUSTER, INC.; LYNN THOMAS, a/k/a Kimberlinunmasked; MERCURY
RADIO ARTS; THE BLAZE; ACE OF SPADES; REDSTATE; DB CAPITAL
STRATEGIES; DAN BACKER; TWITCHY; AMERICAN SPECTATOR,

                    Defendants.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:13-cv-03059-GJH)


Submitted: February 27, 2018                                  Decided: March 14, 2018


Before WILKINSON and HARRIS, Circuit Judges, and HAMILTON, Senior Circuit
Judge.
Affirmed by unpublished per curiam opinion.


Brett C. Kimberlin, Appellant Pro Se. Ronald David Coleman, MANDELBAUM
SALSBURG, Roseland, New Jersey, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Brett C. Kimberlin appeals the district court’s order granting Appellee summary

judgment on Kimberlin’s First Amendment retaliation claim under 42 U.S.C. § 1983

(2012). We have reviewed the record and find no reversible error. Accordingly, we affirm

for the reasons stated by the district court. See Kimberlin v. Frey, No. 8:13-cv-03059-GJH

(D. Md. filed July 21, 2017; entered July 24, 2017). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             3